Exhibit 10.1
 
 


 
 
SECOND AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT
 
 
AMONG
 
 
MACQUARIE INFRASTRUCTURE COMPANY LLC,
MACQUARIE INFRASTRUCTURE COMPANY INC.,
 
 
AND
 
 
MACQUARIE INFRASTRUCTURE MANAGEMENT (USA) INC.
 
 
Dated as of September 30, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
 
ARTICLE I DEFINITIONS
1
   
ARTICLE II APPOINTMENT OF THE MANAGER
13
Section 2.1       Appointment
13
Section 2.2       Initial Investment
13
Section 2.3       Agreement to Bind Subsidiaries
13
Section 2.4       Term
13
 
ARTICLE III SERVICES TO BE PERFORMED BY THE MANAGER
13
Section 3.1       Duties of the Manager
13
Section 3.2       Obligations of the Company and the Managed Subsidiaries
18
 
ARTICLE IV POWERS OF THE MANAGER
19
Section 4.1       Powers of the Manager
19
Section 4.2       Delegation
20
Section 4.3       Manager's Duties Exclusive
20
 
ARTICLE V INSPECTION OF RECORDS
20
Section 5.1       Books and Records
20
 
ARTICLE VI AUTHORITY OF THE COMPANY, THE MANAGED SUBSIDIARIES AND THE MANAGER
20
   
ARTICLE VII MANAGEMENT FEES
20
Section 7.1       [INTENTIONALLY OMITTED]
21
Section 7.2       Base Management Fees
21
Section 7.3       Performance Fee
22
Section 7.4       Registration Rights
24
Section 7.5       Ability to Issue LLC Interests
25
 
ARTICLE VIII SECONDMENT OF PERSONNEL BY THE MANAGER
25
Section 8.1       Secondment of CEO and CFO
25
Section 8.2       Remuneration of CEO and CFO
25
Section 8.3       Secondment of Additional Personnel
25
Section 8.4       Removal of Seconded Individuals
25
Section 8.5       Indemnification
26
 
ARTICLE IX EXPENSE REIMBURSEMENT
26
Section 9.1       Company Expenses
26
 
ARTICLE X RESIGNATION AND REMOVAL OF THE MANAGER
27
Section 10.1     Resignation by the Manager
27
Section 10.2     Removal of the Manager
28
Section 10.3     Withdrawal of Branding
30
Section 10.4     Resignation of the Chairman and the Seconded Officers
30
Section 10.5     Directions
30



 
i

--------------------------------------------------------------------------------

 
 

 
Page
 
ARTICLE XI INDEMNITY
30
Section 11.1     Indemnification of Manager
30
Section 11.2     Indemnification of Company
31
Section 11.3     Indemnification
32
 
ARTICLE XII LIMITATION OF LIABILITY OF THE MANAGER
32
Section 12.1     Limitation of Liability
32
Section 12.2     Manager May Rely
32
 
ARTICLE XIII LEGAL ACTIONS
32
Section 13.1     Third Party Claims
32
 
ARTICLE XIV MISCELLANEOUS
33
Section 14.1     Obligation of Good Faith; No Fiduciary Duties
33
Section 14.2     Compliance
33
Section 14.3     Effect of Termination
33
Section 14.4     Notices
33
Section 14.5     Captions
34
Section 14.6     Applicable Law
34
Section 14.7     Amendment
34
Section 14.8     Severability
34
Section 14.9     Entire Agreement
34



 
ii

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (this
“Agreement”), dated as of September 30, 2013, among Macquarie Infrastructure
Company LLC, a Delaware limited liability company (the “Company”), Macquarie
Infrastructure Company Inc., a Delaware corporation (a “Managed Subsidiary” and,
together with any directly owned Subsidiary of the Company as from time to time
may exist and that has executed a counterpart of this Agreement in accordance
with Section 2.3 herein, collectively, the “Managed Subsidiaries”), and
Macquarie Infrastructure Management (USA) Inc., a Delaware corporation (the
“Manager”).  Individually, each party hereto shall be referred to as a
“Party” and collectively as the “Parties.”
 
WHEREAS, the Company, the Managed Subsidiary, the Manager, Macquarie Yorkshire
LLC, a Delaware limited liability company (“Yorkshire”), South East Water LLC, a
Delaware limited liability company (“South East Water”), and Communications
Infrastructure LLC, a Delaware limited liability company (“Communications
Infrastructure”) are parties to the Amended and Restated Management Services
Agreement dated as of June 22, 2007 and effective as of June 25, 2007, as
amended by Amendment No. 1 thereto, entered into as of February 7, 2008 (the
“Previous Agreement”);
 
WHEREAS, Yorkshire, South East Water and Communications Infrastructure were
formerly Managed Subsidiaries but have since been sold to unrelated third
parties and are no longer Affiliates of the Company or the Manager; and
 
WHEREAS, the Company, the Managed Subsidiaries and the Manager wish to amend and
restate the Previous Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
“Additional Interests” means the aggregate number of LLC Interests issued in an
Additional Offering (including any LLC Interests issued pursuant to the exercise
of an over-allotment option).
 
“Additional Offering” means for any Fiscal Quarter in which a Performance Fee is
being calculated any offering of LLC Interests in which the total number of LLC
Interests issued in such offering equals or exceeds 15% of the total number of
LLC Interests issued and outstanding immediately prior to such offering;
provided that “Additional Offering” shall not include:
 
(i)           any issuance of LLC Interests to the Manager pursuant to Article
VII hereof;
 
(ii)           the issuance of any LLC Interests pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
LLC Interests under any such plan; or
 
(iii)           the issuance of any LLC Interests or options or rights to
purchase those LLC Interests pursuant to any present or future employee,
director or consultant benefit plan or program of, or any such plan or program
assumed by the Company or any of its subsidiaries.
 
 
1

--------------------------------------------------------------------------------

 
 
 “Additional Offering Foreign Net Equity Value” means the aggregate USD amount
of the total proceeds from any Additional Offering which is to be applied to
increase Foreign Net Equity Value.
 
“Additional Offering Macquarie Infrastructure Company LLC Accumulation
Index” means, with respect to the relevant Additional Interests, the Additional
Offering Macquarie Infrastructure Company LLC Accumulation Index calculated by
Morgan Stanley Capital International Inc., in accordance with the methodology
used to calculate the indices used in the calculation of clause (ii) of the
Benchmark Return for the relevant Fiscal Quarter; provided that, in the event
that the Macquarie Infrastructure Company LLC Accumulation Index is not
calculated by Morgan Stanley Capital International Inc., the Manager shall cause
the institution then used to calculate the Macquarie Infrastructure Company LLC
Accumulation Index to calculate the Additional Offering Macquarie Infrastructure
Company LLC Accumulation Index in accordance with the methodology used to
calculate the indices used in the calculation of clause (ii) of the Benchmark
Return for the relevant Fiscal Quarter.
 
“Additional Offering U.S. Net Equity Value” means the aggregate USD amount of
the total proceeds from any Additional Offering which is to be applied to
increase U.S. Net Equity Value.
 
“Additional Offering Weighted Average Percentage Change Of The MSCI Europe
Utilities Index” means the change in percentage terms for a relevant Fiscal
Quarter calculated according to the following formula:
 
Z2 = N2 x (Q2 - P2) / P2
 
where
 
Z2 = the Additional Offering Weighted Average Percentage Change of the MSCI
Europe Utilities Index;
 
N2 = the percentage determined by dividing (i) the Additional Offering Foreign
Net Equity Value by (ii) the sum of the Additional Offering Foreign Net Equity
Value and the Additional Offering U.S. Net Equity Value;
 
P2 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days ending immediately prior to the first day of trading of the relevant
Additional Interests; and
 
Q2 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter, or over such lesser number of Trading Days
from and including the first day of trading with respect to the Additional
Interests through and including the Fiscal Quarter End Date of such Fiscal
Quarter.
 
“Additional Offering Weighted Average Percentage Change Of The MSCI
U.S. IMI/Utilities Index” means the change in percentage terms for a relevant
Fiscal Quarter calculated according to the following formula:
 
Y2 = J2 x (L2 - K2) / K2
 
 
2

--------------------------------------------------------------------------------

 
 
where
 
Y2 = the Additional Offering Weighted Average Percentage Change Of The MSCI
U.S. IMI/Utilities Index;
 
J2 = the percentage determined by dividing (i) the Additional Offering U.S. Net
Equity Value by (ii) the sum of the Additional Offering Foreign Net Equity Value
and the Additional Offering U.S. Net Equity Value;
 
K2 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days ending immediately prior to the first day of trading of the relevant
Additional Interests; and
 
L2 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter, or over such lesser number of Trading Days
from and including the first day of trading with respect to the Additional
Interests through and including the Fiscal Quarter End Date of such Fiscal
Quarter.
 
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person
or (ii) any officer, director, general member, member or trustee of such
Person.  For purposes of this definition, the terms “controlling,” “controlled
by” or “under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person or entity, whether through the ownership of voting
securities, by contract or otherwise, or the power to elect at least 50% of the
directors, managers, general members, or Persons exercising similar authority
with respect to such Person or entity.
 
“Agreement” or “Management Services Agreement” means this Second Amended and
Restated Management Services Agreement, including all Exhibits and Schedules
attached hereto, as amended and/or restated from time to time.  Words such as
“herein,” “hereinafter,” “hereof,” “hereto” and “hereunder” refer to this
Agreement as a whole, unless the context otherwise requires.
 
“AUD” means the lawful currency of the Commonwealth of Australia.
 
“Bankruptcy Law” means title 11, United States Code or any similar federal or
state law for the relief of debtors.
 
“Base Fee VWAP” has the meaning set forth in Section 7.2(e)(i).
 
“Base Management Fee” means in respect of a calendar month:
 
(i)           where the Net Investment Value is less than or equal to USD500
million, 0.125% per calendar month of the Net Investment Value,
 
(ii)           where the Net Investment Value is greater than USD500 million but
less than or equal to USD1,500 million, USD0.625 million per calendar month plus
0.10417% per calendar month of such Net Investment Value exceeding USD500
million but not exceeding USD1,500 million, or
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           where the Net Investment Value is greater than USD1,500 million,
USD1.66667 million per calendar month plus 0.08333% per calendar month of such
Net Investment Value exceeding USD1,500 million;
 
less
 
(x)           the USD amount of any fees paid by the Company or any of its
Subsidiaries during the calendar month to any individuals seconded to the
Company pursuant to Article VIII, or to any officer, director, staff member or
employee of the Manager or any Manager Affiliate, as compensation for serving as
a director on the Board of Directors of the Company, any Subsidiary of the
Company, or any company in which the Company or its Subsidiaries have invested,
excluding amounts paid as reimbursement for expenses, in each case to the extent
not subsequently paid to the Company or a Subsidiary of the Company;
 
(y)           the amount of any management fees other than performance-based
management fees payable to the Manager or a Manager Affiliate for that calendar
month in relation to the management of a Macquarie Managed Investment Vehicle
(calculated in USD using the applicable exchange rate on the last Business Day
of such calendar month) multiplied by the Company’s percentage ownership in the
Macquarie Managed Investment Vehicle on the last Business Day of the calendar
month; provided that, to the extent that such management fee accrues over a
period in excess of any calendar month, such management fee for any calendar
month will be estimated by the Manager and will be adjusted to actual in the
calendar month such fee becomes payable.  For the avoidance of doubt such
management fees do not include expense reimbursements or indemnities for Costs;
and
 
(z)           all Base Management Fees previously earned in any calendar month
in relation to any Future Investment if it was determined conclusively during
the relevant calendar month that such Future Investment would not be made.
 
“Benchmark Return” means the amount expressed in USD in respect of a Fiscal
Quarter in accordance with the following formula:
 
BR = BR1 + BR2
 
where
 
BR = the Benchmark Return for the Fiscal Quarter;
 
and
 
(i)
BR1 = X1 x (Y1 + Z1)

 
where
 
BR1 = the Benchmark Return for the Fiscal Quarter applicable to all LLC
Interests, other than those included in the calculation of BR2;
 
X1 = has the same meaning as “A1” in the definition of Return;
 
Y1 = the Weighted Average Percentage Change of the MSCI U.S. IMI/Utilities Index
over the Fiscal Quarter; and
 
 
4

--------------------------------------------------------------------------------

 
 
Z1 = the Weighted Average Percentage Change of the MSCI Europe Utilities Index
over the Fiscal Quarter.
 
(ii)
BR2 = X2 x (Y2 + Z2)

 
where
 
BR2 = the Benchmark Return for the Fiscal Quarter applicable solely to the
Additional Interests issued in an Additional Offering during the relevant Fiscal
Quarter;
 
X2 = has the same meaning as “A2” in the definition of Return;
 
Y2 = the Additional Offering Weighted Average Percentage Change of the MSCI
U.S. IMI/Utilities Index over the period from and including the first day of
trading with respect to any Additional Interests issued during the Fiscal
Quarter for which a Performance Fee is being calculated, through and including
the Fiscal Quarter End Date of such Fiscal Quarter; and
 
Z2 = the Additional Offering Weighted Average Percentage Change of the MSCI
Europe Utilities Index over the period from and including the first day of
trading with respect to any Additional Interests issued during the Fiscal
Quarter for which a Performance Fee is being calculated, through and including
the Fiscal Quarter End Date of such Fiscal Quarter.
 
“Board” or “Board of Directors” means, with respect to the Company, any Managed
Subsidiary or any Subsidiary, as the case may be, the Board of Directors of the
Company, such Managed Subsidiary or Subsidiary, or any committee of the Board of
Directors that has been duly authorized by the Board of Directors to make a
decision on the matter in question or bind the Company, such Managed Subsidiary
or such Subsidiary, as the case may be, as to the matter in question.
 
“Business” means the business of owning and operating businesses and making
investments in the United States and elsewhere, as may be conducted or made,
directly and indirectly, by the Company from time to time.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in The City of New York.
 
“Chairman” means the Chairman of the Board of Directors of the Company.
 
“Chief Executive Officer” means the Chief Executive Officer of the Company,
including any interim Chief Executive Officer.
 
“Chief Financial Officer” means the Chief Financial Officer of the Company,
including any interim Chief Financial Officer.
 
“Commencement Date” has the meaning set forth in Section 2.4.
 
“Communications Infrastructure” has the meaning set forth in the Preamble.
 
“Company” has the meaning set forth in the first paragraph of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Company Officers” means the Chief Executive Officer and the Chief Financial
Officer and any other officer of the Company hereinafter appointed by the Board
of Directors of the Company.
 
“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.
 
“Contracted Assets” means businesses that derive a majority of their revenues
from long-term contracts with other businesses or governments.
 
“Costs” includes costs, charges, fees, expenses, commissions, liabilities,
losses, damages and Taxes and all amounts payable in respect of them or like
amounts.
 
“Custodian” means any receiver, trustee, assignee, liquidator or other similar
official under any Bankruptcy Law.
 
“Deficit” means the aggregate amounts in USD in respect of each Fiscal Quarter
since a Performance Fee last became due and payable, not including the Fiscal
Quarter in respect of which a calculation is being made, by which the Benchmark
Return for each such Fiscal Quarter exceeds the Return for that Fiscal Quarter
(if any).
 
“Delisting Event” means a transaction or series of related transactions
involving the acquisition of LLC Interests by third parties in an amount that
results in the LLC Interests ceasing to be listed on a recognized U.S. national
securities exchange because the LLC Interests ceased to meet the distribution
and trading criteria of such exchange or market.
 
“Earnings Release Day” means any Business Day that the Company releases to the
public quarterly or annual historical consolidated financial information.
 
“Election Period” has the meaning set forth in Section 7.2(e)(ii).
 
“Exchange” means the exchange of all issued and outstanding shares of Trust
Stock for LLC Interests in connection with the dissolution of the Trust.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Base Management Fee” has the meaning set forth in Section 7.2(f).
 
“Existing Performance Fee” has the meaning set forth in Section 7.3(h).
 
“Fiscal Quarter” means (i) the period commencing on the Commencement Date and
ending on December 31, 2004, and (ii) any subsequent three-month period
commencing on each of October 1, January 1, April 1 and July 1 and ending on the
last day before the next such date.
 
“Fiscal Quarter End Date” means the last day of a Fiscal Quarter.
 
“Fiscal Year” means (i) the period commencing on the Commencement Date and
ending on December 31, 2004 and (ii) any subsequent 12-month period commencing
on January 1 and ending on December 31.
 
 
6

--------------------------------------------------------------------------------

 
 
“Foreign Net Equity Value” means the Net Equity Value for the portion of the
Business held outside of the United States (measured in USD based on the
then-applicable exchange rate) as determined by the Manager and approved by the
Compensation Committee of the Company (which approval shall not be unreasonably
withheld, delayed or conditioned).
 
“Full Base Fee Cash Amount” has the meaning set forth in Section 7.2(e)(iii)(A).
 
“Full Performance Fee Cash Amount” has the meaning set forth in Section
7.3(e)(iii)(A).
 
“Future Investment” means a contractual commitment to invest represented by a
definitive agreement.
 
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.
 
“Independent Director” means a director who (a) (i) is not an officer or
employee of the Company, or an officer, director or employee of any of the
Managed Subsidiaries or any Subsidiary, (ii) was not appointed as a director
pursuant to the terms of this Agreement and (iii) is not affiliated with the
Manager or any Manager Affiliate; and (b) complies with the independence
requirements under the Exchange Act and the NYSE Rules.
 
“Initial Investment” has the meaning set forth in Section 2.2.
 
“Initial Level of the Additional Offering Macquarie Infrastructure Company LLC
Accumulation Index” means the initial value designated at the time of the
establishment of the relevant Additional Offering Macquarie Infrastructure
Company LLC Accumulation Index, which shall be based on the offering price of
the Additional Interests issued in the relevant Additional Offering.
 
“Liabilities” has the meaning set forth in Section 11.1.
 
“LLC Agreement” means the Third Amended and Restated Operating Agreement of
Macquarie Infrastructure Company LLC dated as of June 22, 2007, as amended
and/or restated from time to time.
 
“LLC Interest” means a limited liability company interest in the Company in
accordance with the LLC Agreement.
 
“LLC Interest Certificate” means a certificate representing LLC Interests.
 
“Manager Affiliate” means any Affiliate of the Manager other than the Company,
any Subsidiary of the Company or any Person who would be deemed a Manager
Affiliate solely as a result of such Person’s association with the Company or
any Subsidiary of the Company.
 
“Macquarie Infrastructure Company LLC Accumulation Index” means the Macquarie
Infrastructure Company LLC Accumulation Index, as calculated by Morgan Stanley
Capital International Inc., in accordance with the methodology used to calculate
the MSCI U.S. IMI/Utilities Index and the MSCI Europe Utilities Index from time
to time.  In the event that the indices used in the calculation of the Benchmark
Return are not calculated by Morgan Stanley Capital International Inc., the
Manager may select another institution of comparable recognized standing that is
not a Manager Affiliate to calculate the Macquarie Infrastructure Company LLC
Accumulation Index in a manner consistent with the methodology used to calculate
the MSCI U.S. IMI/Utilities Index and the MSCI Europe Utilities Index.
 
 
7

--------------------------------------------------------------------------------

 
 
“Macquarie Managed Investment Vehicle” means an entity which is managed by the
Manager or a Manager Affiliate where such Person receives remuneration, other
than expense reimbursement or indemnity for Costs, for managing the entity.
 
“Managed Subsidiary” and “Managed Subsidiaries” have the meanings set forth in
the first paragraph of this Agreement.
 
“Manager” has the meaning set forth in the first paragraph of this Agreement.
 
“Market Value of the LLC Interests” means the product of (1) the average number
of LLC Interests issued and outstanding, other than those held in treasury,
during that period commencing on and including the first Trading Day in the
relevant calendar month and ending on and including the last Trading Day in the
relevant calendar month, multiplied by (2) the volume weighted average trading
price per LLC Interest traded on the NYSE over that period commencing on and
including the first Trading Day in the relevant calendar month and ending on and
including the last Trading Day in the relevant calendar month.
 
“Member” with respect to the Company means the Trust as original Member and any
successor to the original Member, in accordance with the terms of the LLC
Agreement. “Members” means all Persons that at any time are Members of the
Company.
 
“MIRA” has the meaning set forth in Section 3.1(b)(iii).
 
“MSCI Europe Utilities Index” means the total return equity index with that name
calculated in USD and published by Morgan Stanley Capital International Inc. or,
if that index ceases to be calculated or ceases to be publicly available, the
nearest equivalent available index selected by the Manager and reasonably
acceptable to the Compensation Committee of the Company that is (a) calculated
by an institution of comparable recognized standing that is not a Manager
Affiliate and (b) publicly available.
 
“MSCI U.S. IMI/Utilities Index” means the total return equity index with that
name calculated in USD and published by Morgan Stanley Capital International
Inc. or, if that index ceases to be calculated or ceases to be publicly
available, the nearest equivalent available index selected by the Manager and
reasonably acceptable to the Compensation Committee of the Company that is (a)
calculated by an institution of comparable recognized standing that is not a
Manager Affiliate and (b) publicly available.
 
“Net Equity Value” means the fair value of the equity of the Business (as
measured in USD, based on the then-applicable exchange rates, if applicable) as
determined by the Manager and approved by the Compensation Committee of the
Company (which approval shall not be unreasonably withheld, delayed or
conditioned).
 
“Net Investment Value” means:
 
(a)           the Market Value of the LLC Interests; plus
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           the amount of any borrowings (other than intercompany borrowings)
of the Company and its Managed Subsidiaries (but not including borrowings on
behalf of any Subsidiary of the Managed Subsidiaries); plus
 
(c)           the value of Future Investments of the Company and/or any of its
Subsidiaries other than cash or cash equivalents, as calculated by the Manager
and approved by the Compensation Committee of the Company (which approval shall
not be unreasonably withheld, delayed or conditioned); provided that such Future
Investment has not been outstanding for more than two consecutive Fiscal
Quarters; less
 
(d)           the aggregate amount held by the Company and its Managed
Subsidiaries in cash or cash equivalents (but not including cash or cash
equivalents held specifically for the benefit of any Subsidiary of a Managed
Subsidiary).
 
“New Investment Vehicle” has the meaning set forth in Section 3.1(b)(iii).
 
“NYSE” means the New York Stock Exchange, Inc.
 
“NYSE Rules” means the rules of the New York Stock Exchange.
 
“Partial Base Fee Cash Amount” has the meaning set forth in Section
7.2(e)(iii)(B).
 
“Partial Performance Fee Cash Amount” has the meaning set forth in Section
7.3(e)(iii)(B).
 
“Performance Fee” for a Fiscal Quarter means, if the Return for such Fiscal
Quarter is greater than zero, 20% of the amount (if any) by which the Return for
such Fiscal Quarter together with any Surplus exceeds the Benchmark Return for
such Fiscal Quarter together with any Deficit.
 
“Performance Fee VWAP” has the meaning set forth in Section 7.3(e)(i).
 
“Performance Test Return” means the amount expressed in percentage terms in
accordance with the following formula:
 
(C1 — B1) / B1
 
where
 
B1 and C1 are as defined in the definition of Return.
 
“Performance Test Benchmark Return” means the amount expressed in percentage
terms in accordance with the following formula:
 
Y1 + Z1
 
where
 
Y1 and Z1 are as defined in the definition of Benchmark Return.
 
“Person” means any individual, company (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.
 
 
9

--------------------------------------------------------------------------------

 
 
“Previous Agreement” has the meaning set forth in the Preamble.
 
“Regulated Assets” means businesses that are the sole or predominant providers
of at least one essential service in their service areas and where the level of
revenue earned or charges imposed are regulated by government entities.
 
“Return” means the amount expressed in USD in respect of a Fiscal Quarter in
accordance with the following formula:
 
R = R1 + R2
 
where
 
R = the Return for the Fiscal Quarter
 
and
 
R1 = A1 x (C1 — B1) / B1
 
where
 
R1 = the Return for the Fiscal Quarter applicable to all LLC Interests, other
than those included in the calculation of R2;
 
A1 = the average number of LLC Interests issued and outstanding, other than
those held in treasury, during the last 15 Trading Days in the previous Fiscal
Quarter multiplied by the volume weighted average trading price per LLC Interest
traded on the NYSE during such 15 Trading Days;
 
B1 = the average of the daily closing Macquarie Infrastructure Company LLC
Accumulation Index over the last 15 Trading Days of the previous Fiscal Quarter;
and
 
C1 = the average of the daily closing Macquarie Infrastructure Company LLC
Accumulation Index over the last 15 Trading Days of the current Fiscal Quarter.
 
(ii)
R2 = A2 x (C2 — B2) / B2

 
where
 
R2 = the Return for the Fiscal Quarter applicable solely to the Additional
Interests issued during such Fiscal Quarter;
 
A2 = the number of such Additional Interests times the per share offer price for
those Additional Interests;
 
B2 = the Initial Level of the Additional Offering Macquarie Infrastructure
Company LLC Accumulation Index applicable to such Additional Interests; and
 
C2 = the average of the daily closing Additional Offering Macquarie
Infrastructure Company LLC Accumulation Index applicable to such Additional
Interests over the last 15 Trading Days of the current Fiscal Quarter, or over
such lesser number of Trading Days from and including the first day of trading
with respect to the Additional Interests through and including the Fiscal
Quarter End Date of such Fiscal Quarter.
 
 
10

--------------------------------------------------------------------------------

 
 
“Rules and Regulations” means the rules and regulations promulgated under the
Exchange Act or the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Services” has the meaning set forth in Section 3.1(b).
 
“South East Water” has the meaning set forth in the Preamble.
 
“Subsidiary” means, with respect to any Person, any corporation, company, joint
venture, limited liability company, association or other entity in which such
Person owns, directly or indirectly, more than 50% of the outstanding equity
securities or interests, the holders of which are generally entitled to vote for
the election of the Board of Directors or other governing body of such entity.
 
“Surplus” means the aggregate amounts in USD in respect of each Fiscal Quarter
since a Performance Fee has become due and payable, not including the Fiscal
Quarter in respect of which a calculation is being made, by which the Return for
each such Fiscal Quarter exceeds the Benchmark Return for that Fiscal Quarter.
 
“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges.
 
“Termination Date” means the date on which this Agreement and the obligations of
the Manager hereunder terminate.
 
“Termination Fee” means the amount calculated as follows:
 
the sum of (i) all accrued and unpaid Base Management Fees and Performance Fees
for the period from the previous Fiscal Quarter End Date to the Delisting Event,
using the volume weighted average price per LLC Interest paid by an acquiror in
the transaction or series of transactions that led to the Delisting Event to
calculate such fees, plus (ii)(a) if the price per LLC Interest stated in (i)
above multiplied by the aggregate number of LLC Interests issued and
outstanding, other than those held in treasury, on the date of the Delisting
Event, is less than or equal to $500 million, 10% of such value, or (b) if the
price per LLC Interest stated in (i) above multiplied by the aggregate number of
LLC Interests issued and outstanding, other than those held in treasury, on the
date of the Delisting Event is greater than $500 million, $50 million plus 1.5%
of the value in excess of $500 million.
 
“The Macquarie Group” means the Macquarie Group of companies, which comprises
Macquarie Bank Limited, or its ultimate parent company, and their respective
subsidiaries and affiliates worldwide.
 
 
11

--------------------------------------------------------------------------------

 
 
“Threshold Price” has the meaning set forth in Section 7.2(e)(iii).
 
“Trading Day” means a day during which trading in securities generally occurs on
the NYSE or, if the LLC Interests are not listed on the NYSE, on the principal
other national or regional securities exchange or interdealer quotation system
on which the LLC Interests are then listed or quoted.
 
“Trust” means Macquarie Infrastructure Company Trust, which prior to its
dissolution, held one hundred percent (100%) of the ownership interest in the
Company.
 
“Trust Stock” means the shares of beneficial interest of the Trust.
 
“USD” means the lawful currency of the United States of America.
 
“User Pays Assets” means businesses that are transportation-related and derive a
majority of their revenues from a per use fee or charge.
 
“US Net Equity Value” means the Net Equity Value for the portion of the Business
held inside the United States as determined by the Manager and approved by the
Compensation Committee of the Company (which approval shall not be unreasonably
withheld, delayed or conditioned).
 
“Weighted Average Percentage Change Of The MSCI Europe Utilities Index” means
the change in percentage terms for a period calculated according to the
following formula:
 
Z1 = N1 x (Q1 — P1) / P1
 
where
 
Z1 = the Weighted Average Percentage Change Of The MSCI Europe Utilities Index;
 
N1 = the percentage of Net Equity Value attributable to the Foreign Net Equity
Value on the last Business Day of the previous Fiscal Quarter;
 
P1 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days of the previous Fiscal Quarter; and
 
Q1 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter.
 
“Weighted Average Percentage Change Of The MSCI U.S. IMI/Utilities Index” means
the change in percentage terms for a Fiscal Quarter calculated according to the
following formula:
 
Y1 = J1 x (L1 — K1) / K1
 
where
 
Y1 = the Weighted Average Percentage Change of the MSCI U.S. IMI/Utilities
Index;
 
 
12

--------------------------------------------------------------------------------

 
 
J1 = the percentage of Net Equity Value attributable to the U.S. Net Equity
Value on the last Business Day of the previous Fiscal Quarter;
 
K1 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days of the previous Fiscal Quarter; and
 
L1 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter.
 
“Yorkshire” has the meaning set forth in the Preamble.
 
ARTICLE II
 
APPOINTMENT OF THE MANAGER
 
Section 2.1    Appointment.  The Company and each of the Managed Subsidiaries
hereby jointly and severally agree to appoint the Manager to manage their
business and affairs under the supervision and control of the Board of Directors
of the Company and such Managed Subsidiary and to perform the Services in
accordance with the terms of this Agreement.
 
Section 2.2    Initial Investment.  The Manager acquired from the Company the
number of shares of Trust Stock having an aggregate purchase price of $50
million, concurrently with the initial public offering of the Trust Stock
(including the LLC Interests issued upon the Exchange, the “Initial Investment”)
and at a per share purchase price equal to the per share initial public offering
price. 30% of the Initial Investment may be disposed of at any time. 70% of the
Initial Investment had to be held for a period of not less than 12 months from
the Commencement Date, which period has concluded.  At any time from and after
the first anniversary of the Commencement Date, the Manager may dispose of a
further 35% of the Initial Investment and may dispose of the balance of the
Initial Investment at any time from and after the third anniversary of the
Commencement Date, which period has concluded.
 
Section 2.3    Agreement to Bind Subsidiaries.  The Company covenants and agrees
to cause any Managed Subsidiary created or acquired after the date of this
Agreement to execute a counterpart of this Agreement agreeing to be bound by the
terms hereunder.
 
Section 2.4    Term.  The Manager shall provide Services to the Company and its
Managed Subsidiaries from the date of the closing of the initial public offering
by the Trust and the Company (the “Commencement Date”) until the termination of
this Agreement in accordance with Article X.
 
ARTICLE III
 
SERVICES TO BE PERFORMED BY THE MANAGER
 
Section 3.1    Duties of the Manager.  (a)  Subject always to the oversight and
supervision of the Board of Directors of the Company, the Manager will manage
the Company’s and the Managed Subsidiaries’ business and affairs.  In the
performance of its duties, the Manager will comply with the provisions of the
LLC Agreement, as amended from time to time, and the operating objectives,
policies and restrictions of the Company in existence from time to time.  The
Company will promptly provide the Manager with all amendments to the LLC
Agreement and all stated operating objectives, policies and restrictions of the
Company approved by the Board of Directors of the Company and any other
available information requested by the Manager.
 
 
13

--------------------------------------------------------------------------------

 
 
               (b) The Manager further agrees and covenants that it will perform
the following, referred to herein as the “Services:”
 
(i) cause the carrying out of all day-to-day management, secretarial,
accounting, administrative, liaison, representative, regulatory and reporting
functions and obligations of the Company and the Managed Subsidiaries;
 
(ii) establish and maintain books and records for the Company and the Managed
Subsidiaries consistent with industry standards and in compliance with the Rules
and Regulations and with GAAP;
 
(iii) identify, evaluate and recommend, through the Company Officers,
acquisitions or investment opportunities from time to time; if the Board of
Directors of the Company approves any acquisition or investment, negotiate and
manage such acquisitions or investments on behalf of the Company; and thereafter
manage those acquisitions or investments, as a part of the Company’s Business
hereunder, on behalf of the Company and any relevant Managed Subsidiary in
accordance with this Section 3.1.  To the extent acquisition or investment
opportunities covered by the priority protocol set forth in Schedule I to this
Agreement are offered to the Manager or to entities that are managed by
subsidiaries within the Macquarie Infrastructure and Real Assets Division (or
any successor thereto) of the Macquarie Group (“MIRA”), the Manager will offer
any such acquisition or investment opportunities to the Company in accordance
with such priority protocol unless the Chief Executive Officer notifies the
Manager in writing that the acquisition or investment opportunity does not meet
the Company’s acquisition criteria, as determined by the Board of Directors from
time to time.  The Company acknowledges and agrees that (i) no Manager Affiliate
has any obligation to offer any acquisition or investment opportunities covered
by the priority protocol set forth in Schedule I to this Agreement to the
Manager or to MIRA; (ii) any Manager Affiliate is permitted to establish further
investment vehicles that will seek to invest in infrastructure businesses in the
United States (a “New Investment Vehicle”); provided that the then-existing
rights of the Company and the Managed Subsidiaries pursuant to this Agreement
are preserved; and (iii) in the event that an acquisition or investment
opportunity is offered to the Company by the Manager and the Company determines
that it does not wish to pursue the acquisition or investment opportunity in
full, any portion of the opportunity which the Company does not wish to pursue
may be offered to any other Person, including a New Investment Vehicle or any
other Macquarie Managed Investment Vehicle, in the sole discretion of the
Manager or any Manager Affiliate;
 
(iv) attend to all matters necessary to ensure the professional management of
any Business controlled by the Company;
 
(v) identify, evaluate and recommend the sale of all or any part of the Business
owned by the Company from time to time in accordance with the Company’s criteria
and policies then in effect and, if such proposed sale is approved by the Boards
of Directors of the Company and any relevant Managed Subsidiary, negotiate and
manage the execution of the sale on behalf of the Company and such relevant
Managed Subsidiary;
 
 
14

--------------------------------------------------------------------------------

 
 
(vi) recommend and, if approved by the Board of Directors of the Company, use
its reasonable efforts to procure the raising of funds whether by way of debt,
equity or otherwise, including the preparation, review, distribution and
promotion of any prospectus or offering memorandum in respect thereof, but
without any obligation to provide such funds;
 
(vii) recommend to the Board of Directors of the Company amendments and
modifications to the LLC Agreement and this Agreement;
 
(viii) recommend to the Board of Directors of the Company capital reductions
including repurchases of LLC Interests;
 
(ix) recommend to the Board of Directors of the Company and, as applicable, the
Board of Directors of the Managed Subsidiaries the appointment, hiring and
dismissal (including all material terms related thereto) of officers, staff and
consultants to the Company, the Managed Subsidiaries and any of their
Subsidiaries, as the case may be;
 
(x) cause the carrying out of maintenance to, or development of, any part of the
Business or any asset of the Company or any Managed Subsidiary approved by the
Board of Directors of the Company;
 
(xi) when appropriate, recommend to the Board of Directors of the Company
nominees of the Company as directors of the Managed Subsidiaries and any of
their Subsidiaries or companies in which the Company, the Managed Subsidiaries
or any of their Subsidiaries has made an investment;
 
(xii) recommend to the Board of Directors of the Company the payment of
dividends and interim dividends to its Members;
 
(xiii) prepare all necessary budgets for submission to the Board of Directors of
the Company for approval;
 
(xiv) make recommendations to the Board of Directors of the Company and the
Managed Subsidiaries for the appointment of auditors, accountants, legal counsel
and other accounting, financial or legal advisers and technical, commercial,
marketing or other independent experts;
 
(xv) make recommendations with respect to the exercise of the voting rights to
which the Company or any of the Managed Subsidiaries is entitled in respect of
its investments;
 
(xvi) recommend and, subject to approval of the Company’s Board of Directors,
provide or procure all necessary technical, business management and other
resources for Subsidiaries of the Company, including the Managed Subsidiaries,
and any other entities in which the Company has made an investment;
 
(xvii) do all things necessary on its part to enable compliance by the Company
and each Managed Subsidiary, as applicable, with:
 
 
15

--------------------------------------------------------------------------------

 
 
(A) the requirements of applicable law, including the Rules and Regulations or
the rules, regulations or procedures of any foreign, federal, state or local
governmental, judicial, regulatory or administrative authority, agency or
commission; and
 
(B) any contractual obligations by which the Company or any Managed Subsidiary
is bound;
 
(xviii) prepare and, subject to the approval of the Company’s Board of Directors
(which approval shall not be unreasonably withheld, delayed or conditioned),
arrange to be filed on behalf of the Company with the Securities and Exchange
Commission, any other applicable regulatory body, the NYSE or any other
applicable stock exchange or automated quotation system, in a timely manner, all
annual, quarterly, current and other reports the Company is required to file
with the Securities and Exchange Commission pursuant to Sections 13(a), 13(c),
14 or 15(d) of the Exchange Act;
 
(xix) attend to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of the Company or any Managed Subsidiary,
subject to approval by the relevant Board of Directors of the Company or any
such Managed Subsidiary;
 
(xx) attend to the timely calculation and payment of Taxes payable, and the
filing of all Tax returns due, by the Company and each of its Subsidiaries;
 
(xxi) attend to the opening, closing, operation and management of all the
Company and Managed Subsidiary bank accounts and the Company and Managed
Subsidiary accounts held with other financial institutions, including making any
deposits and withdrawals reasonably necessary for the management of the
Company’s and the Managed Subsidiaries’ day-to-day operations;
 
(xxii) cause the consolidated financial statements of the Company and its
Subsidiaries for each Fiscal Year to be prepared and quarterly interim financial
statements to be prepared in accordance with applicable accounting principles
for review and audit at least to such extent and with such frequency as may be
required by law or regulation;
 
(xxiii) recommend the arrangements for the holding and safe custody of the
Company’s property including the appointment of custodians or nominees;
 
(xxiv) manage litigation in which the Company or any Managed Subsidiary is sued
or commence litigation after consulting with, and subject to the approval of,
the Board of Directors of the Company or such Managed Subsidiary;
 
(xxv) carry out valuations of any of the assets of the Company or any of its
Subsidiaries or arrange for such valuation to occur as and when the Manager
deems necessary or desirable in connection with the performance of its
obligations hereunder, or as otherwise approved by the Board of Directors of the
Company;
 
 
16

--------------------------------------------------------------------------------

 
 
(xxvi) make recommendations in relation to and effect the entry into insurance
of the assets of the Company, the Managed Subsidiaries and their Subsidiaries,
together with other insurances against other risks, including directors and
officers insurance, as the Manager and the Board of Directors of the Company or
any Managed Subsidiary, as applicable, may from time to time agree; and
 
(xxvii) provide all such other services as may from time to time be agreed with
the Company, including any and all accounting and investor relations services
(such as the preparation and organization of communications with Members and
Member meetings) and all other duties reasonably related to the day-to-day
operations of the Company and the Managed Subsidiaries.
 
               (c) In addition, the Manager must:
 
(i) obtain professional indemnity insurance and fraud and other insurance and
maintain such coverage as is reasonable having regard to the nature and extent
of the Manager’s obligations under this Agreement;
 
(ii) exercise all due care, loyalty, skill and diligence in carrying out its
duties under this Agreement as required by applicable law;
 
(iii) provide the Board of Directors of the Company and/or the Compensation
Committee with all information in relation to the performance of the Manager’s
obligations under this Agreement as the Board of Directors and/or the
Compensation Committee may reasonably request;
 
(iv) promptly deposit all amounts payable to the Company or the Managed
Subsidiaries, as the case may be, to a bank account held in the name of the
Company or the Managed Subsidiaries, as applicable;
 
(v) ensure that all property of the Company and the Managed Subsidiaries is
clearly identified as such, held separately from property of the Manager and,
where applicable, in safe custody;
 
(vi) ensure that all property of the Company and the Managed Subsidiaries (other
than money to be deposited to any bank account of the Company or the Managed
Subsidiaries, as the case may be) is transferred to or otherwise held in the
name of the Company or the Managed Subsidiaries, as the case may be, or any
nominee or custodian appointed by the Company or the Managed Subsidiaries, as
the case may be;
 
(vii) prepare detailed papers and agendas for scheduled meetings of the Boards
of Directors (and all committees thereof) of the Company and the Managed
Subsidiaries that, where applicable, contain such information as is reasonably
available to the Manager to enable the Boards of Directors (and any such
committees) to base their opinion; and
 
(viii) in conjunction with the papers referred to in paragraph (vii) above,
prepare or cause to be prepared reports to be considered by the Boards of
Directors of the Company or the Managed Subsidiaries (or any applicable
committee thereof) in accordance with the Company’s internal policies and
procedures (1) on any acquisition, investment or sale of any part of the
Business proposed for consideration by any such Board of Directors (or any
applicable committee thereof), (2) on the management of the Business and (3)
otherwise in respect of the performance of the Manager’s obligations under this
Agreement, in each case that the Company may require and in such form that the
Company and the Manager agree or as otherwise reasonably requested by any such
Board of Directors (or any applicable committee thereof).
 
 
17

--------------------------------------------------------------------------------

 
 
(d) In connection with the performance of its obligations under this Agreement,
the Manager shall obtain approval of the Company’s and any relevant Managed
Subsidiary’s Board of Directors, in each case in accordance with the Company’s
internal policy regarding action requiring Board approval or as otherwise
determined by any such Board of Directors (or any applicable committee thereof)
or the Company Officers.
 
Section 3.2    Obligations of the Company and the Managed
Subsidiaries.  (a)  The Company and the Managed Subsidiaries will do all things
reasonably necessary on their part as requested by the Manager consistent with
the terms of this Agreement to enable the Company, the Managed Subsidiaries and
the Manager, as the case may be, to fulfill their obligations under this
Agreement.
 
(b) The Company and the Managed Subsidiaries must ensure that:
 
(i) each of their officers and employees, each of their Subsidiaries and each of
their Subsidiaries’ officers and employees act in accordance with the terms of
this Agreement and the reasonable directions of the Manager in fulfilling its
obligations and exercising its powers under this Agreement; and
 
(ii) the Company, the Managed Subsidiaries and each of their Subsidiaries
provide to the Manager all reports (including monthly management reports and all
other relevant reports) which the Manager may reasonably require and on such
dates as the Manager may reasonably require.
 
(c) During the term of this Agreement, the Company must not (i) issue LLC
Interests, (ii) amend the LLC Agreement, (iii) make a decision to or effect a
purchase or sale of any assets of the Company or any Managed Subsidiary, or (iv)
effect any capital reduction, including a repurchase of LLC Interests, in each
case without requesting and considering a recommendation from the Manager in
relation to the same.  Notwithstanding the foregoing, without the prior written
consent of the Manager, the Company will not (x) make a decision to acquire or
purchase, or effect the acquisition or purchase of, any assets or businesses
unless in the reasonable opinion of the Board of Directors of the Company the
acquisition or purchase could not be expected to negatively affect the ability
of the Company to maintain its dividend per LLC Interest in accordance with the
then existing dividend policy of the Company, or (y) amend any provision of the
LLC Agreement that affects the rights of the Manager thereunder or hereunder.
 
(d) The Company agrees that it will, and will cause each of its wholly owned
Subsidiaries to, give Manager Affiliates preferred provider status in respect of
any financial advisory services to be contracted for by the Company or any of
its wholly owned Subsidiaries, including, but not limited to, asset
acquisitions, refinancings, advice on mergers and acquisitions, debt and equity
raising, hedging activities and the like.  Such services will be contracted for
on an arm’s-length basis on market terms and will be subject to approval by the
Independent Directors (or a committee thereof, comprised of at least three
independent directors) in accordance with the Company’s internal policies
related to conflicts of interest and related party transactions.  The
Independent Directors (or a committee thereof, comprised of at least three
independent directors) may take whatever measures they deem prudent to confirm
the arm’s length basis of any fees to be paid to any Manager Affiliate.  Any
fees payable to any Manager Affiliate in respect of such financial advisory
services will be in addition to all amounts owing under Article VII.
 
 
18

--------------------------------------------------------------------------------

 
 
(e) The Company agrees that, in connection with the performance of its
obligations hereunder, the Manager may recommend to the Company, and on behalf
of the Company may engage, in transactions with Manager Affiliates, provided
that any such transactions will be subject to the Company’s internal policies
regarding conflicts of interest and related party transactions.
 
(f) The Company will ensure that it maintains at least three Independent
Directors.
 
(g) The Company will take any and all actions necessary to ensure that it does
not become an “investment company” as defined in Section 3 (a)(1) of the
Investment Company Act of 1940, as amended, as such Section may be amended from
time to time, or any successor provision thereto.
 
(h) The Company shall grant rights to indemnification, and rights to be paid by
the Company the expenses incurred in defending any proceeding in advance of its
final disposition, to each person seconded to the Company by the Manager, in
their respective capacities at the Company, in each case to the fullest extent
of the provisions of the LLC Agreement with respect to the indemnification and
advancement of expenses of directors and officers of the Company, and shall
maintain adequate directors and officers insurance customary for publicly traded
companies with comparable market capitalization, at its expense.
 
ARTICLE IV
 
POWERS OF THE MANAGER
 
Section 4.1    Powers of the Manager.  (a)  The Manager shall have no power to
enter into any contract or subject the Company or the Managed Subsidiaries to
any obligation, such power to be the sole right and obligation of the Company,
acting through its Board of Directors and/or Company Officers, or of the
applicable Managed Subsidiary, acting through its Board of Directors and/or
officers.
 
(b) In accordance with the terms of the LLC Agreement, for so long as the
Manager or any Manager Affiliate holds LLC Interests with an aggregate value of
no less than $5.0 million, at a price per LLC Interest equal to the per share
price of the shares of Trust Stock sold in the initial public offering (as
adjusted to reflect any subsequent equity splits or similar recapitalizations),
the Manager shall have the right to appoint one suitably qualified person as a
director of the Company’s Board of Directors and an alternate for such
appointee, and such director, or alternate if applicable, shall serve as the
Chairman.  The Company shall cause such appointees to be appointed as Chairman
of the Board of Directors and as alternate therefor, as soon as reasonably
practicable after notice of such appointment has been given to the Company by
the Manager.
 
 
19

--------------------------------------------------------------------------------

 
 
(c) The Manager shall have the power to engage any agents (including real estate
agents and managing agents), valuers, contractors and advisers (including
accounting, financial, tax and legal advisers) that it deems necessary or
desirable in connection with the performance of its obligations hereunder, which
costs therefor will be subject to reimbursement under Section 9.1(k), subject to
applicable law.
 
Section 4.2    Delegation.  The Manager may delegate or appoint (a) any Manager
Affiliate as an agent, at its expense, in respect of all or any of its duties
and powers to manage the Business and affairs of the Company or (b) any other
Person as agent, at its expense, in respect of any of its duties and powers to
manage the Business and affairs of the Company which, in its sole discretion,
are not critical to the ability of the Manager to perform its obligations
hereunder; provided, however, that in either case the Manager shall not be
relieved of any of its responsibilities or obligations to the Company as a
result of such delegation.  The Manager shall be permitted to share Company
information with its appointed agents subject to appropriate confidentiality
arrangements.
 
Section 4.3    Manager’s Duties Exclusive.  The Company and the Managed
Subsidiaries agree that during the term of this Agreement the duties and
obligations imposed on the Manager under Article III are to be performed
exclusively by the Manager or its delegates or agents and the Company and the
Managed Subsidiaries will not, through the exercise of the powers of their
employees, Boards of Directors or their shareholders or members, as the case may
be, perform the duties and obligations to be performed by the Manager except in
circumstances where it is necessary to do so to comply with applicable law or as
otherwise agreed by the Manager in writing.
 
ARTICLE V
 
INSPECTION OF RECORDS
 
Section 5.1    Books and Records.  At all reasonable times and on reasonable
notice, any person authorized by the Company or by any of the Managed
Subsidiaries may inspect and audit the records and books of the Manager kept
pursuant to this Agreement.
 
ARTICLE VI
 
AUTHORITY OF THE COMPANY,
THE MANAGED SUBSIDIARIES AND THE MANAGER
 
Each Party represents to the others that it is duly authorized with full power
and authority to execute, deliver and perform this Agreement.  The Company and
each Managed Subsidiary represents that the engagement of the Manager has been
duly authorized by the Company and each Managed Subsidiary and is in accordance
with all governing documents of the Company and each Managed Subsidiary.
 
ARTICLE VII
 
MANAGEMENT FEES
 
For the services provided and the expenses assumed pursuant to this Agreement,
the Company and the Managed Subsidiaries will pay the Manager, and the Manager
agrees to accept as full compensation therefor, the fees set forth in this
Article VII.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 7.1    [INTENTIONALLY OMITTED].
 
Section 7.2    Base Management Fees.  (a)  The Manager is entitled to receive a
Base Management Fee in respect of each calendar month.
 
(b) The Base Management Fee for a calendar month is to be calculated by the
Manager as of the last day of the relevant calendar month and notice of such
Base Management Fee calculation shall be provided by the Manager to the Company
and the Compensation Committee within five Business Days after such day.
 
(c) The Base Management Fee calculated pursuant to Section 7.2(b) above will be
allocated between the Company and the Managed Subsidiaries in accordance with
the Company’s corporate allocation policy and otherwise in accordance with GAAP.
 
(d) The Base Management Fee to which the Manager is entitled under this Section
7.2 is due in cash (subject to Section 7.2(e)) as of the last day of the
relevant calendar month and shall be settled by the Company and the Managed
Subsidiaries (in accordance with the allocation pursuant to Section 7.2(c)
above) within 10 Business Days of receipt by the Company of notification
pursuant to Section 7.2(b).
 
(e) The Manager has the right but not the obligation to invest all or a portion
of the Base Management Fee to which the Manager is entitled under this Section
7.2 in LLC Interests.
 
(i) If the Manager determines to invest all or any portion of its Base
Management Fee with respect to a calendar month in LLC Interests, the Manager
shall be entitled to purchase, upon payment and subject to clause (iii) below,
that number of LLC Interests equal to such amount of the Base Management Fee
calculated pursuant to Section 7.2(b), divided by the volume weighted average
trading price of an LLC Interest during the period commencing on and including
the first Trading Day of such calendar month and ending on and including the
last Trading Day of such calendar month (such volume weighted average trading
price, the “Base Fee VWAP”).
 
(ii) In the event the Manager determines to invest all or any portion of its
Base Management Fee for any calendar month in LLC Interests, it shall notify the
Company and the Compensation Committee of the percentage of the Base Management
Fee to be invested in LLC Interests during the period commencing on and
including the third Trading Day after the Earnings Release Day immediately
preceding such calendar month and ending on and including the 20th Trading Day
after such Earnings Release Day (such period, an “Election Period”) (subject to
the third sentence of this Section 7.2(e)(ii)).  Such LLC Interests shall be
issued to the Manager in accordance with Section 7.2(d).  Any election made by
the Manager during any Election Period pursuant to this Section 7.2(e)(ii) shall
be effective for all subsequent Election Periods unless and until the Manager
affirmatively changes in a timely manner such election in any subsequent
Election Period for the calendar month to which such change of election
relates.  For the avoidance of doubt, the Parties acknowledge and agree that the
Manager’s previous and ongoing election in connection with the Previous
Agreement to invest 100% of any and all Base Management Fees to which the
Manager is entitled in LLC Interests remains in full force and effect and shall
apply to any and all Base Management Fees to which the Manager becomes entitled
hereunder after the date hereof, until such election is changed in accordance
with the preceding sentence.
 
 
21

--------------------------------------------------------------------------------

 
 
(iii) Notwithstanding anything in this Section 7.2(e) to the contrary, in the
event that (x) the Manager has determined to invest all or any portion of its
Base Management Fee for any calendar month in LLC Interests, and (y) the Base
Fee VWAP for such calendar month exceeds the product of the closing price of an
LLC Interest on the 20th Trading Day after the immediately preceding Earnings
Release Day multiplied by two (such product, the “Threshold Price”), then:
 
(A) in the event the Manager previously had determined to invest 100% of its
Base Management Fee for such calendar month in LLC Interests, then the Manager
instead shall (x) receive from the Company cash in an amount (the “Full Base Fee
Cash Amount”) equal to the product of such Base Management Fee multiplied by a
fraction, the numerator of which shall be the excess of the Base Fee VWAP over
the Threshold Price, and the denominator of which shall be the Base Fee VWAP,
and (y) invest the remainder of such Base Management Fee (excluding the Full
Base Fee Cash Amount) in LLC Interests as contemplated by the preceding clauses
(i) and (ii); and
 
(B) in the event the Manager previously had determined to invest any portion
(less than 100%) of its Base Management Fee for such calendar month in LLC
Interests, then, in lieu of such investment, the Manager instead shall (x)
receive from the Company cash in an amount (the “Partial Base Fee Cash Amount”)
equal to the product of such portion of its Base Management Fee multiplied by a
fraction, the numerator of which shall be the excess of the Base Fee VWAP over
the Threshold Price, and the denominator of which shall be the Base Fee VWAP,
and (y) invest the remainder of such portion of its Base Management Fee
(excluding the Partial Base Fee Cash Amount) in LLC Interests as contemplated by
the preceding clauses (i) and (ii).
 
(f) Notwithstanding anything in this Section 7.2 to the contrary, the Parties
agree and acknowledge that (i) the Manager has become entitled to receive,
pursuant to the terms of the Previous Agreement, a Base Management Fee for the
Fiscal Quarter ended September 30, 2013 (the “Existing Base Management Fee”),
(ii) the Existing Base Management Fee shall be payable pursuant to the terms and
conditions of Section 7.2 of the Previous Agreement, (iii) the Manager’s
previous and ongoing election in connection with the Previous Agreement to
invest 100% of any and all Base Management Fees to which the Manager is entitled
in LLC Interests remains in full force and effect and shall apply to the
Existing Base Management Fee, and (iv) the Manager shall invest 100% of the
Existing Base Management Fee in LLC Interests pursuant to the terms of Section
7.2(e) of the Previous Agreement.
 
Section 7.3    Performance Fee.  (a)  The Manager shall be entitled to receive
the applicable Performance Fee, if any, in respect of each Fiscal Quarter.
 
(b) The Performance Fee, Performance Test Return and Performance Test Benchmark
Return for a Fiscal Quarter is to be calculated by the Manager as of the Fiscal
Quarter End Date for the relevant Fiscal Quarter and notice of such Performance
Fee, Performance Test Return and Performance Test Benchmark Return, including
the calculation thereof, shall be provided by the Manager to the Company and the
Compensation Committee within five Business Days after that Fiscal Quarter End
Date.
 
 
22

--------------------------------------------------------------------------------

 
 
(c) The Performance Fee calculated pursuant to Section 7.3(b) above will be
allocated between the Company and the Managed Subsidiaries in accordance with
the Company’s corporate allocation policy and otherwise in accordance with GAAP.
 
(d) The Performance Fee, if any, to which the Manager is entitled under this
Section 7.3 is due in cash (subject to Section 7.3(e)) as of the Fiscal Quarter
End Date of the relevant Fiscal Quarter and shall be settled by the Company and
the Managed Subsidiaries (in accordance with the allocation pursuant to Section
7.3(c) above) within 10 Business Days of receipt by the Company of notification
pursuant to Section 7.3(b).
 
(e) The Manager has the right but not the obligation to invest all or a portion
of the Performance Fee to which the Manager is entitled under this Section 7.3
in LLC Interests.
 
(i) If the Manager determines to invest all or any portion of its Performance
Fee with respect to a Fiscal Quarter in LLC Interests, the Manager shall be
entitled to purchase, upon payment and subject to clause (iii) below, that
number of LLC Interests equal to such amount of the Performance Fee calculated
pursuant to Section 7.3(b), divided by the volume weighted average trading price
of an LLC Interest during the period commencing on and including the first
Trading Day of the last calendar month of the relevant Fiscal Quarter and ending
on and including the last Trading Day of such calendar month (such volume
weighted average trading price, the “Performance Fee VWAP”).
 
(ii) In the event the Manager determines to invest all or any portion of its
Performance Fee for any Fiscal Quarter in LLC Interests, it shall notify the
Company and the Compensation Committee of the percentage of the Performance Fee
to be invested in LLC Interests during the Election Period immediately preceding
the Fiscal Quarter End Date for such Fiscal Quarter (subject to the third
sentence of this Section 7.3(e)(ii)).  Such LLC Interests shall be issued to the
Manager in accordance with Section 7.3(d).  Any election made by the Manager
during any Election Period pursuant to this Section 7.3(e)(ii) shall be
effective for all subsequent Election Periods unless and until the Manager
affirmatively changes in a timely manner such election in any subsequent
Election Period for the Fiscal Quarter to which such change of election
relates.  For the avoidance of doubt, the Parties acknowledge and agree that the
Manager’s previous and ongoing election in connection with the Previous
Agreement to invest 100% of any and all Performance Fees to which the Manager is
entitled in LLC Interests remains in full force and effect and shall apply to
any and all Performance Fees to which the Manager becomes entitled hereunder
after the date hereof, until such election is changed in accordance with the
preceding sentence.
 
(iii) Notwithstanding anything in this Section 7.3(e) to the contrary, in the
event that (x) the Manager has determined to invest all or any portion of its
Performance Fee with respect to a Fiscal Quarter in LLC Interests, and (y) the
Performance Fee VWAP for such Fiscal Quarter exceeds the Threshold Price, then:
 
(A) in the event the Manager previously had determined to invest 100% of its
Performance Fee for such Fiscal Quarter in LLC Interests, then the Manager
instead shall (x) receive from the Company cash in an amount (the “Full
Performance Fee Cash Amount”) equal to the product of such Performance Fee
multiplied by a fraction, the numerator of which shall be the excess of the
Performance Fee VWAP over the Threshold Price, and the denominator of which
shall be the Performance Fee VWAP, and (y) invest the remainder of such
Performance Fee (excluding the Full Performance Fee Cash Amount) in LLC
Interests as contemplated by the preceding clauses (i) and (ii); and
 
 
23

--------------------------------------------------------------------------------

 
 
(B) in the event the Manager previously had determined to invest any portion
(less than 100%) of its Performance Fee for such Fiscal Quarter in LLC
Interests, then, in lieu of such investment, the Manager instead shall (x)
receive from the Company cash in an amount (the “Partial Performance Fee Cash
Amount”) equal to the product of such portion of its Performance Fee multiplied
by a fraction, the numerator of which shall be the excess of the Performance Fee
VWAP over the Threshold Price, and the denominator of which shall be the
Performance Fee VWAP, and (y) invest the remainder of such portion of its
Performance Fee (excluding the Partial Performance Fee Cash Amount) in LLC
Interests as contemplated by the preceding clauses (i) and (ii).
 
(f) The Manager will notify the Company and the Compensation Committee of the
Net Equity Value, Foreign Net Equity Value and U.S. Net Equity Value, and the
calculations thereof, to be applied in the calculation of the Performance Fees
payable in the then current Fiscal Quarter within 30 Business Days of the Fiscal
Quarter End Date for the immediately prior Fiscal Quarter.
 
(g) The Manager will notify the Company and the Compensation Committee of the
Additional Offering Foreign Net Equity Value and Additional Offering U.S. Net
Equity Value, and the calculations thereof, to be applied in the calculation of
the Performance Fees payable in the then current Fiscal Quarter within 30
Business Days of the first day of trading of the relevant Additional Offering.
 
(h) Notwithstanding anything in this Section 7.3 to the contrary, the Parties
agree and acknowledge that, to the extent the Manager is entitled to receive,
pursuant to the terms of the Previous Agreement, a Performance Fee for the
Fiscal Quarter ended September 30, 2013 (the “Existing Performance Fee”), (i)
the Existing Performance Fee shall be payable pursuant to the terms and
conditions of Section 7.3 of the Previous Agreement, (ii) the Manager’s previous
and ongoing election in connection with the Previous Agreement to invest 100% of
any and all Performance Fees to which the Manager is entitled in LLC Interests
remains in full force and effect and shall apply to the Existing Performance
Fee, and (iii) the Manager shall invest 100% of the Existing Performance Fee in
LLC Interests pursuant to the terms of Section 7.3(e) of the Previous Agreement.
 
Section 7.4    Registration Rights.  On the Commencement Date, the Company and
the Manager entered into a registration rights agreement whereby the Company has
undertaken to register with the Securities and Exchange Commission the offer and
resale of any LLC Interests purchased by the Manager, including but not limited
to LLC Interests purchased as the Initial Investment pursuant to Section 2.2 and
LLC Interests purchased pursuant to this Article VII.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 7.5    Ability to Issue LLC Interests.  The Company will at all times
have reserved a sufficient number of LLC Interests to enable the Manager to
invest all reasonably foreseeable fees received in LLC Interests.
 
ARTICLE VIII
 
SECONDMENT OF PERSONNEL BY THE MANAGER
 
Section 8.1    Secondment of CEO and CFO.  The Manager will arrange for the
secondment to the Company on a wholly dedicated basis of individuals acceptable
to the Company’s Board of Directors to serve as Chief Executive Officer and
Chief Financial Officer.  The Company’s Board of Directors will elect the
seconded Chief Executive Officer and Chief Financial Officer as Officers of the
Company in accordance with the terms of the LLC Agreement.
 
Section 8.2    Remuneration of CEO and CFO.  (a)  The Chief Executive Officer
and Chief Financial Officer seconded to the Company pursuant to this Article
VIII will, at all times, remain employees of, and be remunerated by, the Manager
or a Manager Affiliate.  The services performed by the Chief Executive Officer
and the Chief Financial Officer will be provided at the cost of the Manager or a
Manager Affiliate.
 
(b) In establishing the level of remuneration for each of the Chief Executive
Officer and the Chief Financial Officer, the Manager or a Manager Affiliate will
reflect the following considerations:
 
(i) the standard remuneration guidelines as adopted by the Manager or a Manager
Affiliate from time to time;
 
(ii) assessment by the Manager or a Manager Affiliate of the respective
individual’s performance, the Manager’s performance and the performance,
financial or otherwise, of the Company and its Subsidiaries; and
 
(iii) assessment by the Board of Directors of the Company of the respective
individual’s performance and the performance of the Manager.
 
(c) The Manager will disclose the amount of remuneration of the Chief Executive
Officer and Chief Financial Officer to the Board of Directors of the Company to
the extent required for the Company to comply with the requirements of
applicable law, including the Rules and Regulations.
 
Section 8.3    Secondment of Additional Personnel.  The Manager and the Board of
Directors of the Company may agree from time to time that the Manager will
second to the Company one or more additional individuals to serve as officers or
otherwise of the Company, upon such terms as the Manager and the Board of
Directors of the Company may mutually agree.
 
Any such individuals will have such titles and fulfill such functions as the
Manager and the Company may mutually agree.
 
Section 8.4    Removal of Seconded Individuals.  The Board of Directors of the
Company, after due consultation with the Manager, may at any time request that
the Manager replace any individual seconded to the Company as provided in this
Article VIII and the Manager shall, as promptly as practicable, replace any
individual with respect to whom the Board of Directors shall have made its
request.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 8.5    Indemnification.  The Company shall grant rights to
indemnification, and rights to be paid by the Company the expenses incurred in
defending any proceeding in advance of its final disposition, to any individuals
seconded to the Company as provided in this Article VIII in their respective
capacities and in each case to the fullest extent of the provisions of the LLC
Agreement.
 
ARTICLE IX
 
EXPENSE REIMBURSEMENT
 
Section 9.1    Company Expenses.  The Company and the Managed Subsidiaries
agree, jointly and severally, to indemnify and reimburse the Manager for, or pay
on demand, all Costs incurred in relation to the proper performance of its
powers and duties under this Agreement or in relation to the administration or
management of the Company.  All Costs incurred by the Manager to be reimbursed
hereunder shall be included in the annual budget for the Company to be approved
by the Company’s Board of Directors and shall be subject to review and approval
by the Audit Committee of the Board of Directors of the Company.  This includes,
but is not limited to, Costs incurred by the Manager with respect to:
 
(a) the performance by the Manager of its obligations under this Agreement;
 
(b) all fees required to be paid to the Securities and Exchange Commission;
 
(c) the acquisition, disposition, insurance, custody and any other transaction
in connection with assets of the Company or any Managed Subsidiary, provided
that no reimbursement will be made except for Costs that have been authorized by
the Company and the relevant Managed Subsidiary;
 
(d) any proposed acquisition, disposition or other transaction in connection
with an investment, provided that no reimbursement will be made except for Costs
that have been authorized by the Company and the relevant Managed Subsidiary;
 
(e) the administration or management of the Company, the Managed Subsidiaries
and the Business, including travel and accommodation expenses and all expenses
of the relevant Boards of Directors and committees thereof, including Director
compensation and out of pocket reimbursement.  The Manager appointed member of
the Company’s Board of Directors shall only receive out of pocket reimbursement
for Board participation;
 
(f) financing arrangements on behalf of the Company or any Managed Subsidiary or
guarantees in connection with the Company or any Managed Subsidiary, including
hedging Costs;
 
(g) stock exchange listing fees;
 
(h) underwriting of any offer and sale of LLC Interests, including underwriting
fees, handling fees, costs and expenses, amounts payable under indemnification
or reimbursement provisions in the underwriting agreement and any amounts
becoming payable in respect of any breach (other than for negligence, fraud or
breach of duty) by the Manager of its obligations, representations or warranties
(if any) under any such underwriting agreement;
 
 
26

--------------------------------------------------------------------------------

 
 
(i) convening and holding meetings of holders of LLC Interests, Members or
shareholders, as the case may be, the implementation of any resolutions and
communications with holders of LLC Interests or Members or shareholders, as the
case may be, and attending any meetings of shareholders, Members, Boards of
Directors or committees of the Company or the Managed Subsidiaries;
 
(j) Taxes incurred by the Manager on behalf of the Company or any Subsidiary
(including any amount charged by a supplier of goods or services or both to the
Manager by way of or as a reimbursement for value added taxes) and financial
institution fees;
 
(k) the engagement of agents (including real estate agents and managing agents),
valuers, contractors and advisers (including accounting, financial, tax and
legal advisers) whether or not the agents, valuers, contractors or advisers are
associates of the Manager;
 
(l) engagement of accountants for the preparation and/or audit of financial
information, financial statements and tax returns of the Company and the Managed
Subsidiaries;
 
(m) termination of this Agreement and the retirement or removal of the Manager
and the appointment of a replacement;
 
(n) any court proceedings, arbitration or other dispute concerning the Company
or any of the Managed Subsidiaries, including proceedings against the Manager,
except to the extent that the Manager is found by a court to have acted with
gross negligence, willful misconduct, bad faith or reckless disregard of its
duties in carrying out its obligations under this Agreement, or engaged in
fraudulent or dishonest acts, in which case any expenses paid or reimbursed
under this Section 9.1(n) must be repaid;
 
(o) advertising Costs of the Company or any of the Managed Subsidiaries
generally;
 
(p) any Costs related to promoting the Company, including Costs associated with
investor relations activities; and
 
(q) complying with any other applicable law or regulation.
 
ARTICLE X
 
RESIGNATION AND REMOVAL OF THE MANAGER
 
Section 10.1    Resignation by the Manager.  (a)  The Manager may resign from
its appointment as Manager and terminate this Agreement upon 90 days’ written
notice to the Company.  If the Manager resigns pursuant to this Section 10.1(a),
until the date on which the resignation becomes effective, the Manager will,
upon request of the Board of Directors of the Company, use reasonable efforts to
assist the Board of Directors of the Company to find replacement management.
 
 
27

--------------------------------------------------------------------------------

 
 
(b) If there is a Delisting Event, then
 
(i) unless otherwise approved in writing by the Manager: (A) any proceeds from
the sale, lease or exchange of the assets of the Company or any of its
Subsidiaries, subsequent to the Delisting Event, in one or more transactions,
which in aggregate exceeded 15% of the value of the Company (as calculated by
multiplying the price per LLC Interest stated in clause (i) of the definition of
Termination Fee by the aggregate number of LLC Interests issued and outstanding,
other than those held in treasury, on the date of the Delisting Event) shall be
reinvested in new assets of the Company (other than cash or cash equivalents)
within six months of the date on which the aggregate proceeds from such
transaction or transactions exceeded 15% of the value of the Company;
 
(B) neither the Company nor any of its Subsidiaries shall incur any new
indebtedness or engage in any transactions with the Members of the Company or
Affiliates of Members of the Company; and
 
(C) the Macquarie Group shall no longer have any obligation to provide
investment opportunities to the Company pursuant to the Priority Protocol on
Schedule 1 hereto, which Priority Protocol shall terminate immediately;
 
provided, however, that notwithstanding anything contained in Section 10.1(b)(i)
to the contrary, if a Delisting Event has occurred and either an event of
default has occurred in respect of any indebtedness of the Company or any of its
Subsidiaries or the holder or holders of such indebtedness are in the process of
restructuring or “working out” such indebtedness, then in no event shall the
Manager take, or fail to take, any action pursuant to Section 10.1(b)(i) that
would limit or impede any sale, lease, exchange or other disposition of assets
of the Company or any of its Subsidiaries required by the terms of such
indebtedness to repay such indebtedness;
 
and
 
(ii) the Manager shall, as soon as practicable, provide a proposal for an
alternate method to calculate fees to act as Manager on substantially similar
terms as set forth in this Agreement to the Board of Directors for approval,
which approval shall not be unreasonably withheld or delayed; or
 
(iii) the Manager may elect to resign from its appointment as Manager and
terminate this Agreement upon 30 days’ written notice to the Company and be paid
the Termination Fee within 45 days of such notice.
 
Section 10.2    Removal of the Manager.  (a)  The Manager’s appointment and this
Agreement may be terminated upon notice of the Board of Directors of the Company
only if:
 
 
28

--------------------------------------------------------------------------------

 
 
(i) the Performance Test Return (as calculated by the Manager and approved by
the Compensation Committee as of a Fiscal Quarter End Date (which approval shall
not be unreasonably withheld, delayed or conditioned)) is both:
 
(A) less than the number calculated by:
 
(i)  
multiplying the Performance Test Benchmark Return (as calculated by the Manager
and approved by the Compensation Committee as of such Fiscal Quarter End Date
(which approval shall not be unreasonably withheld, delayed or conditioned) by
0.7 if such Performance Test Benchmark Return is greater than 0 or

 
(ii)  
multiplying the Performance Test Benchmark Return (as calculated by the Manager
and approved by the Compensation Committee as of such Fiscal Quarter End Date)
by 1.3 if such Performance Test Benchmark Return is less than 0; and

 
(B) less than the number calculated by subtracting 0.025 (2.5 percent) from the
Performance Test Benchmark Return (as calculated by the Manager and approved by
the Compensation Committee as of such Fiscal Quarter End Date (which approval
shall not be unreasonably withheld, delayed or conditioned))
 
in 16 out of 20 consecutive Fiscal Quarters prior to and including the most
recent full Fiscal Quarter and the holders of a minimum of 66 2/3% of the LLC
Interests, excluding from such calculation any LLC Interests owned by the
Manager or any Manager Affiliate, vote to remove the Manager;
 
(ii) the Manager pursuant to or within the meaning of any Bankruptcy Law:
 
(A) commences a voluntary case;
 
(B) consents to the entry of an order for relief against it in an involuntary
case;
 
(C) consents to the appointment of a Custodian of it or for all or substantially
all of its property; or
 
(D) makes a general assignment for the benefit of its creditors;
 
(iii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(A) is for relief against the Manager in an involuntary case;
 
(B) appoints a Custodian of the Manager or for all or substantially all of its
property; or
 
 
29

--------------------------------------------------------------------------------

 
 
(C) orders the liquidation of the Manager;
 
and the order or decree remains unstayed and in effect for 90 days;
 
(iv) the Manager is in material breach of its obligations under this Agreement
and such breach continues for a period of 60 days after notice thereof is given;
or
 
(v) the Manager shall have (A) acted with gross negligence, willful misconduct,
bad faith or reckless disregard of its duties in carrying out its obligations
under this Agreement or (B) engaged in fraudulent or dishonest acts.
 
(b) If the Manager’s appointment is terminated pursuant to this Section 10.2,
all directors, executives, employees, representatives, secondees, assignees and
delegates of the Manager and Manager Affiliates within MIRA who are performing
the services that are the subject of this Agreement will cease work at the date
of the Manager’s termination or at any other time as determined by the Manager.
 
Section 10.3    Withdrawal of Branding.  Upon termination of this Agreement
pursuant to Section 10.1(a), within 30 days of notice of resignation of the
Manager pursuant to Section 10.1(b)(iii) or within 30 days of termination
pursuant to Section 10.2, the Company and the Managed Subsidiaries will cease to
use, and will cause their Subsidiaries to cease to use, the Macquarie brand
entirely including (without limitation) changing their respective names to
remove any reference to “Macquarie”, provided that, to the extent the Board of
Directors of the Company deems it necessary or advisable, the Company and the
Managed Subsidiaries may use “Macquarie” when referencing their previous names.
 
Section 10.4    Resignation of the Chairman and the Seconded Officers.  Upon the
termination of this Agreement, each of the Chairman, his or her alternate, the
Chief Executive Officer, the Chief Financial Officer and any other individuals
seconded to the Company pursuant to Article VIII shall resign his or her
respective position with the Company.
 
Section 10.5    Directions.  After a written notice of termination has been
given under this Article X, the Company may direct the Manager to undertake any
actions necessary to transfer any aspect of the ownership or control of the
assets of the Company to the Company or to any nominee of the Company and to do
all other things necessary to bring the appointment of the Manager to an end,
and the Manager will comply with all such reasonable directions.  In addition,
the Manager must at the Company’s expense deliver to new management or the
Company any books or records held by the Manager under this Agreement and must
execute and deliver such instruments and do such things as may reasonably be
required to permit new management of the Company to effectively assume its
responsibilities.
 
ARTICLE XI
 
INDEMNITY
 
Section 11.1    Indemnification of Manager.  The Company and each Managed
Subsidiary, jointly and severally, agrees to indemnify the Manager, any
controlling person of the Manager, and each of their respective directors,
officers, employees, agents, Affiliates and representatives (each, an
“Indemnified Party”) and hold each of them harmless against any and all losses,
(including lost profits) claims, damages, expenses or liabilities, joint or
several (collectively, “Liabilities”), to which the Indemnified Parties may
become liable, directly or indirectly, arising out of, or relating to, this
Agreement, unless it is finally judicially determined that the Liabilities
resulted from the gross negligence, willful misconduct, bad faith or reckless
disregard of duty of any Indemnified Party or fraudulent or dishonest acts of
such Indemnified Party.  The Company and the Managed Subsidiaries further agree
to reimburse each Indemnified Party immediately upon request for all expenses
(including reasonable attorneys’ fees and expenses) as they are incurred in
connection with the investigation of, preparation for, defense of, or providing
evidence in any action, claim, suit, proceeding or investigation, directly or
indirectly, arising out of, or relating to, this Agreement or the Manager’s
services hereunder, whether or not pending or threatened and whether or not any
Indemnified Party is a party to such proceeding.  The Company and the Managed
Subsidiaries also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company,
the Managed Subsidiaries, or any person asserting claims on behalf of or in
right of the Company or the Managed Subsidiaries, directly or indirectly,
arising out of, or relating to, this Agreement or the Manager’s services
thereunder, unless it is finally judicially determined that such Liability
resulted from the gross negligence, willful misconduct, bad faith or reckless
disregard of duty of such Indemnified Party or fraudulent or dishonest acts of
such Indemnified Party.  Moreover, in no event, regardless of the legal theory
advanced, shall any Indemnified Party be liable to the Company, the Managed
Subsidiaries, or any person asserting claims on behalf of or in the right of the
Company or the Managed Subsidiaries for any consequential, indirect, incidental
or special damages of any nature.  In the event that an Indemnified Party is
requested or required to appear as a witness in any action brought by or on
behalf of or against the Company or the Managed Subsidiaries or any Affiliate of
the Company or the Managed Subsidiaries in which such Indemnified Party is not
named as a defendant, the Company and the Managed Subsidiaries agree to
reimburse the Manager for all expenses incurred by it in connection with such
Indemnified Party’s appearing and preparing to appear as such a witness,
including, without limitation, the reasonable fees and disbursements of its
legal counsel.
 
 
30

--------------------------------------------------------------------------------

 
 
The Company and the Managed Subsidiaries agree that, without the Manager’s prior
written consent, they will not settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any claim, action, suit, proceeding
or investigation in respect of which indemnification could be sought hereunder
(whether or not the Manager or any other Indemnified Party is an actual or
potential party to such claim, action, suit, proceeding or investigation),
unless (a) such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Party from any liabilities arising out
of such claim action, suit, proceeding or investigation and (b) the parties
agree that the terms of such settlement shall remain confidential.
 
Section 11.2    Indemnification of Company.  The Manager agrees to indemnify the
Company and hold it harmless against any Liabilities to the same extent as the
foregoing indemnity from the Company and the Managed Subsidiaries to the
Manager, but only insofar as it is finally judicially determined that the
Liabilities arose out of or were based on the gross negligence, willful
misconduct, bad faith or reckless disregard of duty of the Manager in the
performance of its duties under this Agreement or its fraudulent or dishonest
acts.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 11.3    Indemnification.  The rights of the Indemnified Parties referred
to above shall be in addition to any rights that any Indemnified Party may
otherwise have.  The indemnities referred to in this Article XI survive the
termination of this Agreement.
 
ARTICLE XII
 
LIMITATION OF LIABILITY OF THE MANAGER
 
Section 12.1    Limitation of Liability.  The Manager shall not be liable for,
and the Company and the Managed Subsidiaries will not take any action against
the Manager to hold the Manager liable for, any error of judgment or mistake of
law or for any loss suffered by the Company and the Managed Subsidiaries
(including, without limitation, by reason of the purchase, sale or retention of
any security) in connection with the performance of the Manager’s duties under
this Agreement, except for a loss resulting from gross negligence, willful
misconduct or bad faith on the part of the Manager in the performance of its
duties under this Agreement, or by reason of its reckless disregard of its
obligations and duties under this Agreement or its fraudulent or dishonest acts.
 
Section 12.2    Manager May Rely.  The Manager may take and may act upon:
 
(a) the opinion or advice of legal counsel, which may be in-house counsel to the
Company or the Manager, any U.S.-based law firm of recognized standing, or other
legal counsel reasonably acceptable to the Board of Directors of the Company, in
relation to the interpretation of this Agreement or any other document (whether
statutory or otherwise) or generally in connection with the Company;
 
(b) advice, opinions, statements or information from bankers, accountants,
auditors, valuation consultants and other persons consulted by the Manager who
are in each case believed by the Manager in good faith to be expert in relation
to the matters upon which they are consulted;
 
(c) a document which the Manager believes in good faith to be the original or a
copy of an appointment by a Member in respect of an LLC Interest or holder of an
LLC Interest Certificate in respect of an LLC Interest of a person to act as
their agent for any purpose connected with the Company; and
 
(d) any other document provided to the Manager in connection with the Company
upon which it is reasonable for the Manager to rely;
 
and the Manager will not be liable for anything done, suffered or omitted by it
in good faith in reliance upon such opinion, advice, statement, information or
document.
 
ARTICLE XIII
 
LEGAL ACTIONS
 
Section 13.1    Third Party Claims.  (a)  The Manager will notify the Company
promptly of any claim made by any third Party in relation to the assets of the
Company and will send to the Company any notice, claim, summons or writ served
on the Manager concerning the Company.
 
 
32

--------------------------------------------------------------------------------

 
 
(b) The Manager will not without the express written consent of the Board of
Directors of the Company purport to accept any claims or liabilities of which it
receives notification pursuant to Section 13.1(a) above on behalf of the Company
or any Managed Subsidiaries or make any settlement or compromise with any third
Party in respect of the Company.
 
ARTICLE XIV
 
MISCELLANEOUS
 
Section 14.1    Obligation of Good Faith; No Fiduciary Duties.  The Manager must
perform its duties under this Agreement in good faith and for the benefit of the
Company.  The relationship of the Manager to the Company and the Managed
Subsidiaries is as an independent contractor and nothing in this Agreement shall
be construed to impose on the Manager an express or implied fiduciary duty.
 
Section 14.2    Compliance.  (a)  The Manager must (and must ensure that each of
its officers and agents) comply with any law, including the Rules and
Regulations and the NYSE Rules, to the extent that it concerns the functions of
the Manager under this Agreement.
 
(b) The Manager must maintain management systems, policies, procedures and
internal contracts that reasonably ensure that the Manager observes its duties
and obligations under this Agreement.
 
Section 14.3    Effect of Termination.  Termination of this Agreement shall not
affect (i) the right of the Manager to receive payments on any unpaid balance of
the compensation described in Article VII hereof earned prior to such
termination and for any additional period during which the Manager serves as
such for the Company or the Managed Subsidiaries or to receive reimbursement of
expenses pursuant to Article IX hereof, in each case subject to applicable law
or (ii) the obligations of the parties hereto under Sections 10.3 and 10.5.
 
Section 14.4    Notices.  Any notice under this Agreement shall be sufficient in
all respects if given in writing and delivered by commercial courier providing
proof of delivery or sent by facsimile and addressed as follows or addressed to
such other person or address as such Party may designate in writing for receipt
of such notice.
 
If to the Company or the Managed Subsidiaries:
 
125 West 55th Street
New York, New York, 10019
Facsimile: (212) 231-1828
Attention: James Hooke
 
 
33

--------------------------------------------------------------------------------

 
 
If to the Manager:
 
Macquarie Infrastructure Management (USA) Inc.
125 West 55th Street
New York, New York, 10019
Facsimile: (212) 231-1828
Attention: James Hooke
 
Section 14.5    Captions.  The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect.  This
Agreement will be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors.
 
Section 14.6    Applicable Law.  This Agreement shall be construed in accordance
with the laws of the State of New York.
 
Section 14.7    Amendment.  This Agreement may only be amended, or its
provisions modified or waived, in a writing signed by the Party against which
such amendment, modification or waiver is sought to be enforced.
 
Section 14.8    Severability.  Each provision of this Agreement is intended to
be severable from the others so that if, any provision or term hereof is illegal
or invalid for any reason whatsoever, such illegality or invalidity shall not
affect the validity of the remaining provisions and terms hereof, provided,
however, that the provisions governing payment of the Management Fee described
in Article VII hereof are not severable.
 
Section 14.9    Entire Agreement.  Except as set forth in Section 7.2(f) and
Section 7.3(h), this Agreement constitutes the sole and entire agreement of the
Parties with regards to the subject matter of this Agreement, and any written or
oral agreements, statements, promises, negotiations or representations not
expressly set forth in this Agreement are of no force and effect.
 
[Remainder of Page Left Intentionally Blank]
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, the Managed Subsidiaries and the Manager have
caused this Agreement to be executed as of the day and year first above written.
 
MACQUARIE INFRASTRUCTURE COMPANY LLC
  MACQUARIE INFRASTRUCTURE MANAGEMENT (USA) INC.          
By:
   
By:
 
 
Name: James Hooke
   
Name: James Hooke
 
Title: Chief Executive Officer
   
Title: President and Chief Executive Officer
                   
MACQUARIE INFRASTRUCTURE COMPANY INC.
               
By:
         
Name:
       
Title: Chief Executive Officer
                         

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Priority Protocol
 
The Company has first priority ahead of all current and future entities managed
by the Manager or by members of the Macquarie Group within MIRA in each of the
following infrastructure acquisition opportunities that are within the United
States:
 
 
●
airport fixed base operations,

 
 
●
district energy,

 
 
●
airport parking, and

 
 
●
User Pays Assets, Contracted Assets and Regulated Assets that represent an
investment of greater than AUD 40 million, subject to the Existing
Qualifications set forth below.

 
The Company has first priority ahead of all current and future entities managed
by the Manager or any Manager Affiliate in all investment opportunities
originated by a party other than the Manager or any Manager Affiliate where such
party offers the opportunity exclusively to the Company and not to any other
entity under the management of the Manager or any Manager Affiliate within MIRA.
 
 
Sch. I-1

